DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 1, 4, 5, 1, 8, 9, 10, 8, 11, 12, 8, 15, 16, 17, 15, 18, 15 respectively of U.S. Patent No. 10,553,013. Although the claims at issue are not identical, they are not patentably distinct from each other because, the subject matters are same and the claims of the instant application are an obvious variant of the Patent. Furthermore, scope of the claims in the instant application are met and encompassed by the corresponding claims of the Patent. 
Although the claims at issue are not identical, they are not patentably distinct from the corresponding claims of the patent because the subject matters are same and the claims of the instant application are an obvious variant of the Patent. Furthermore, scope of the claims in the instant application are met and encompassed by the corresponding claims of the Patent. The apparent difference in the claims’ recitation as listed above is simply emanating from the way or .

Allowable Subject Matter
Claims  1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims [Note: Terminal Disclaimer is required to obviate the Double Patenting rejection set forth in the Office Action].
The following is a statement of reasons for the indication of allowable subject matter:
Regarding the method claim 1, none of the prior arts of record, either alone or in a reasonable combination found disclosing the limitation, 
determining a first orientation of a viewer in a three-dimensional (3D) space based on first sensor data associated with a first time; rendering one or more first lines of pixels based on the first orientation of the viewer; displaying the one or more first lines of pixels on a display device; determining a second orientation of the viewer in the 3D space based on second sensor data associated with a second time that is subsequent to the first time; rendering one or more second lines of pixels based on the second orientation of the viewer; and displaying the one or more second lines of pixels on the display device; wherein the one or more second lines of pixels associated with the second orientation of the viewer are displayed concurrently with the one or more first lines of pixels associated with the first orientation of the viewer.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Jenkins (US 6111582);
Burke (US 20180300933);
Hunt, Warren, and William R. Mark. "Ray-specialized acceleration structures for ray tracing." 2008 IEEE Symposium on Interactive Ray Tracing. IEEE, 2008.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NURUN N FLORA/Primary Examiner, Art Unit 2619